IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,656


EX PARTE MICHAEL BERNARD SPARKS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-0972783-H IN THE CRIMINAL DISTRICT COURT #1

FROM DALLAS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
cocaine and sentenced to twenty-five years' imprisonment.  The Fifth Court of Appeals affirmed his
conviction. Sparks v. State, No. 05-10-00-00304-CR (Tex. App.-Dallas, October 26, 2010).  
	Applicant contends that he was denied his right to file a pro se petition for discretionary
review.  Appellate counsel was not timely notified of the appellate opinion and therefore did not
timely notify Applicant of the decision of the appellate court.
	Based on the letter from appellate counsel, the trial court has entered findings of fact and
conclusions of law that Applicant is entitled to relief.  The trial court recommends that relief be
granted.  Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003).  We find, therefore, that Applicant
is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment
of the Fifth Court of Appeals in Cause No. 05-10-00304-CR that affirmed his conviction in Case No.
F-0972783-H from the Criminal District Court #1of Dallas County.  Applicant shall file his petition
for discretionary review with this Court within 30 days of the date on which this Court's mandate
issues.

Delivered: October 5, 2011
Do not publish